DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,349,907 in view of Kajita (US 2009/0064142). Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claim 1 of US 11,349,907 as exemplary, the claims may be compared as follows:

Claim 1 of the present application
Claim 1 of US 11,349,907
1. A method comprising:

providing, by a computer device to a network device, a probe instruction for a command line interface of the network device; 


obtaining, by the computer device from the network device, data output; and 

determining, by the computer device, whether the network device completed a command output based on whether the data output includes a data sequence indicating that the network device executed the probe instruction.
1. A method comprising: 

providing, by a computer device to a network device, an editing probe instruction for a cursor movement on a command line interface for interfacing with the network device; 

obtaining, by the computer device from the network device, data output; and 

determining, by the computer device, whether the network device completed a command output based on whether the data output indicates the cursor movement on the command line interface.


As can be seen in the above comparison, claim 1 of US 11,349,907 anticipates claim 1 of the present application except that claim 1 of US 11,349,907 does not teach “the data output includes a data sequence indicating that the network device executed the probe instruction.”

Kojita teaches: 	a data output includes a data sequence indicating that the network device executed an instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]). 	It would have been obvious to one of ordinary skill to modify the system of claim 1 to evaluate the success of command execution using a returned data sequence with predictable results. One would be motivated to make the combination to provide the benefit of tracking various executed commands using sequence identifiers, such that it can be tracked which of multiple commands were executed successfully or failed. A high likelihood of success is anticipated given that the system of claim 1 and Kojita both utilize command line interfaces and are systems to verify successful remote execution of commands. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Kojita could have been implemented within the system of claim 1 with predictable results and a beneficial effect. 

Independent claims 10 and 17 recite subject matter comparable to claim 1 and accordingly are rejected on the same basis. Dependent claims 2-9, 11-16, and 18-20 are rejected at least by virtue of dependency upon claims 1, 10, or 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2009/0064142) in view of Ashraff et al. (US 2012/0005520), hereafter “Ashraff.”
Regarding claim 1, Kajita teaches a method comprising: 	providing, by a computer device (Kajita: Server 1 of FIG. 1) to a network device (Kajita: server 2 of FIG. 2), [an] instruction for a command line interface of the network device (Kajita: 101 of FIG. 1; par 0023); 	obtaining, by the computer device from the network device, data output (Kajita: 203 of FIG. 2; par 0026 […server 1 is informed of the success or failure of the remote processing through receipt of a return code of the command from server 2, which can be utilized for determining the success or failure of the execution of the command at server 2.]); and	determining, by the computer device, whether the network device completed a command output based on whether the data output includes a data sequence indicating that the network device executed [the instruction] (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]).	Kajita does not explicitly teach: 	a probe instruction.

Ashraff teaches: 	a probe instruction (Ashraff: par 0077 [Code portion 555 is designed to send a command to the remote shell (line 556), to receive the status of execution of the command (line 557)…]).	It would have been obvious to one of ordinary skill in the art to utilize a probe command according to the technique of Ashraff to initiate the status checking of Kojita with predictable results. One would be motivated to make the combination to provide the benefit of enabling the requesting entity the ability to initiate a status check rather than relying on the destination to reveal the status, thereby enhancing efficiency in a case where reporting of status is not desired by the requester. A high likelihood of success is anticipated given that both references utilize the remote shell (RSH) execution environment to check the status of transmitted commands. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Ashraff could have been implemented within the Kajita system with predictable results and a beneficial effect. 

Regarding claim 2, the method of claim 1, wherein determining whether the network device completed the command output includes: 	analyzing the data output to detect whether the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; Ashraff: par 0077); and 	determining that the network device completed the command output based on detecting that the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; par 0077).

Regarding claim 3, the method of claim 2, wherein determining whether the network device completed the command output further includes: 	obtaining, by the computer device from the network device, next data output based on detecting that the network device did not execute the probe instruction (Kajita: 205 of FIG. 2; par 0026).

Regarding claim 4, the method of claim 2, wherein determining whether the network device completed the command output further includes: 	determining that the network device has not completed the command output based on the data output including the probe instruction and not the data sequence (Kajita: 302, 303 of FIG. 3; par 0028).

Regarding claim 5, the method of claim 1, further comprising: 	deleting the data sequence from the data output (Kajita: par 0031). 

Regarding claim 6, the method of claim 1, wherein the computer device is a client device (Ashraff: par 0029; 140 of FIG. 1) and the network device is a character-based terminal (Kajita: par 0016-0018), and the command line interface is configured to provide a prompt for inputting a command and to provide the command output in response to an execution of the command by the network device (Kajita: par 0016-0018).

Regarding claim 7, the method of claim 6, further comprising: 	establishing, by the computer device, a connection with the network device (Ashraff: par 0076); and	providing, by the computer device to the network device, a script comprising a plurality of commands to be input at the prompt of the command line interface for execution by the network device (Kajita: par 0018, 0019).

Regarding claim 8, the method of claim 7, wherein the probe instruction is included in the script after at least one of the plurality of commands (Ashraff: 555 of FIG. 5C; par 0077 [Code portion 555 is designed to send a command to the remote shell (line 556), to receive the status of execution of the command (line 557)…]).

Regarding claim 9, the method of claim 1, further comprising: 	providing, by the computer device to the network device, a next probe instruction based on reaching a predetermined probe timeout prior to obtaining the data output (Kajita: par 0026; Ashraff: 555 of FIG. 5C; par 0077 [Code portion 555 is designed to send a command to the remote shell (line 556), to receive the status of execution of the command (line 557)…).

Regarding claim 10, an apparatus comprising: 	a memory (Kajita: par 0020); 	a network interface configured to enable network communications (Kajita: par 0002); and 	a processor, wherein the processor is configured to perform operations comprising (Kajita: par 0020): 	providing, to a network device, a probe instruction for a command line interface of the network device (Kajita: 101 of FIG. 1; par 0023; Ashraff: 555 of FIG. 5C; par 0077 [Code portion 555 is designed to send a command to the remote shell (line 556), to receive the status of execution of the command (line 557)…]); 	obtaining, from the network device, data output (Kajita: 203 of FIG. 2; par 0026 […server 1 is informed of the success or failure of the remote processing through receipt of a return code of the command from server 2, which can be utilized for determining the success or failure of the execution of the command at server 2.]); and 	determining whether the network device completed a command output based on whether the data output includes a data sequence indicating that the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; Ashraff: 555 of FIG. 5C; par 0077). 

Regarding claim 11, the apparatus of claim 10, wherein the processor is configured to perform the operation of determining whether the network device completed the command output by: 	analyzing the data output to detect whether the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; Ashraff: par 0077); and 	determining that the network device completed the command output based on detecting that the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; par 0077).

Regarding claim 12, the apparatus of claim 11, wherein the processor is configured to perform the operation of determining whether the network device completed the command output by: 	obtaining, from the network device, next data output based on detecting that the network device did not execute the probe instruction (Kajita: 205 of FIG. 2; par 0026).

Regarding claim 13, the apparatus of claim 11, wherein the processor is configured to perform the operation of determining whether the network device completed the command output by: 	determining that the network device has not completed the command output based on the data output including the probe instruction and not the data sequence (Kajita: 302, 303 of FIG. 3; par 0028).

Regarding claim 14, the apparatus of claim 10, wherein the processor is further configured to perform: 	deleting the data sequence from the data output (Kajita: par 0031).

Regarding claim 15, the apparatus of claim 10, wherein the apparatus is a client device (Ashraff: par 0029; 140 of FIG. 1) and the network device is a character-based terminal (Kajita: par 0016-0018), and the command line interface is configured to provide a prompt for inputting a command and to provide the command output in response to an execution of the command by the network device (Kajita: par 0016-0018).

Regarding claim 16, the apparatus of claim 15, wherein the processor is further configured to perform operations including: 	establishing a connection with the network device (Ashraff: par 0076); and 	providing, to the network device, a script comprising a plurality of commands to be input at the prompt of the command line interface for execution by the network device (Kajita: par 0018, 0019). 

Regarding claim 17, one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to execute a method comprising (Kajita: par 0020): 	providing, to a network device, a probe instruction for a command line interface of the network device (Kajita: 101 of FIG. 1; par 0023; Ashraff: 555 of FIG. 5C; par 0077 [Code portion 555 is designed to send a command to the remote shell (line 556), to receive the status of execution of the command (line 557)…]); 	obtaining, from the network device, data output (Kajita: 203 of FIG. 2; par 0026 […server 1 is informed of the success or failure of the remote processing through receipt of a return code of the command from server 2, which can be utilized for determining the success or failure of the execution of the command at server 2.]); and 	determining whether the network device completed a command output based on whether the data output includes a data sequence indicating that the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; Ashraff: 555 of FIG. 5C; par 0077).

Regarding claim 18, the one or more non-transitory computer readable storage media of claim 17, wherein determining whether the network device completed the command output includes: 	analyzing the data output to detect whether the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; Ashraff: par 0077); and 	determining that the network device completed the command output based on detecting that the network device executed the probe instruction (Kajita: 203 of FIG. 2; par 0026 […results of remote executions can be judged or evaluated by receiving remote server message output, e.g., through an echo command by command execution server 2.]; par 0077).

Regarding claim 19, the one or more non-transitory computer readable storage media of claim 18, wherein determining whether the network device completed the command output includes: 	obtaining, from the network device, next data output based on detecting that the network device did not execute the probe instruction (Kajita: 205 of FIG. 2; par 0026).

Regarding claim 20, the one or more non-transitory computer readable storage media of claim 18, wherein determining whether the network device completed the command output includes: 	determining that the network device has not completed the command output based on the data output including the probe instruction and not the data sequence (Kajita: 302, 303 of FIG. 3; par 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454